Name: Commission Regulation (EEC) No 3531/83 of 14 December 1983 amending Regulation (EEC) No 2661/80 with regard to the definition of certain products subject to charging of the amount mentioned in Article 9 (3) of Council Regulation (EEC) No 1837/80
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 12. 83 Official Journal of the European Communities No L 352/37 COMMISSION REGULATION (EEC) No 3531 /83 of 14 December 1983 amending Regulation (EEC) No 2661 /80 with regard to the definition of certain products subject to charging of the amount mentioned in Article 9 (3) of Council Regulation (EEC) No 1837/80 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ( ! ), as last amended by Regulation (EEC) No 1195/82 (2), and in particular Article 9 (4) thereof, Whereas Article 9 (3) of Regulation (EEC) No 1837/80 specifies that in cases where the variable slaughter premium for sheep is paid, an amount equivalent to that premium shall be charged on products listed under Article 1 (a) of that Regulation leaving the region concerned ; whereas , in order to prevent unfair differences of treatment between products which are in economic terms the same , it should be laid down that the abovementioned provision applies where meat the seasoning of which does not extend to the entire product and which thus remains fresh meat is dispatched from the region concerned ; Whereas Article 4 of Commission Regulation (EEC) No 2661 /80 (3), as last amended by Regulation (EEC) No 1689/83 (4), should therefore be altered ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheepmeat and Goatmeat, HAS ADOPTED THIS REGULATION : Article 1 The following paragraph 4 is hereby added to Article 4 of Regulation (EEC) No 2661 /80 : '4 . For the purposes of this Article fresh , chilled or frozen sheepmeat and goatmeat falling within subheading 02.01 A IV of the Common Customs Tariff shall include meat the seasoning of which does not extend to the entire product, or is not clearly visible to the naked eye or clearly dis ­ tinguishable by taste, or can be removed without alteration of taste or smell .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 December 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183 , 16 . 7 . 1980, p. 1 . (2 OJ No L 140, 20 . 5 . 1982, p. 22 . (3) OJ No L 276, 20 . 10 . 1980, p . 19 . (4) OJ No L 165, 24 . 6 . 1983 , p. 23 .